Citation Nr: 1608607	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-26 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 10, 2014, and in excess of 50 percent as of November 10, 2014 

2.  Entitlement to an initial rating in excess of 20 percent for limitation of extension of the right knee.  

3.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease and medial meniscal tear.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to August 1983 and from June 2004 to August 2005. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from September and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

A September 2007 rating decision granted service connection for PTSD, and an initial 30 percent disability rating was assigned, effective August 23, 2006.  A November 2007 rating decision granted a temporary 100 percent rating based on surgical or other treatment necessitating convalescence, effective June 8, 2006, and a 10 percent rating effective from August 1, 2006, for the right knee disability.  In May 2008, the Veteran submitted a timely notice of disagreement with the 30 percent rating assigned for PTSD and the 10 percent rating for the right knee.  

In July 2013, the Board remanded these matters for additional development.  

An April 2014 rating decision granted service connection for limitation of extension of the right knee, and assigned an initial 20 percent rating, effective December 9, 2013.  

A March 2015 rating decision granted a higher 50 percent rating for PTSD, effective November 10, 2014, and continued a 10 percent rating for degenerative joint disease, medial meniscal tear, right knee, previously characterized as right knee injury.  

The Board notes that because the assigned ratings of the Veteran's service-connected PTSD and right knee disabilities do not represent the maximum ratings available, each of the claims remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Since the August 23, 2006, effective date of the grant of service connection, the Veteran's PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity.  Symptoms causing occupational and social impairment with deficiencies in most areas have not been demonstrated. 

2.  The Veteran's right knee disabilities have been manifested by subjective complaints of pain and objective findings of degenerative arthritis of one major joint group, with extension, limited at most to 18 degrees and flexion, limited at most to 45 degrees.  There is no evidence of instability or ankylosis.  

3.  The Veteran's right knee disability is also manifested by symptoms analogous to a dislocated semilunar cartilage with frequent episodes of pain into the joint


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 50 percent rating, but not higher, for PTSD, from the August 23, 2006, effective date of service connection, have been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating in excess of 10 percent for right knee degenerative joint disease with limitation of flexion, are not met. 38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260 (2012).

3.  The criteria for an initial rating in excess of 20 percent for limitation of extension of the right knee, are not met.  38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5261 (2012).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 20 percent rating for dislocated semilunar cartilage have been met. 38 U.S.C.A. §§ 1155 , 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2007, August 2008, and October 2014.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent April 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

With regard to the claim for an increased rating for the right knee disability on appeal, the Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.



PTSD

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA will assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).

The Veteran's PTSD has been assigned a 30 percent rating prior to November 10, 2014, and in excess of 50 percent as of November 10, 2014, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the General Rating Formula for Mental Disorders (2015). 

Pursuant to the General Rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).

An August 2005 VA mental health record shows that the Veteran had complaints of avoiding crowds and insomnia.  He was supposed to go back to work as a teacher today, he went to an in service, went in after it started, sat in the back, and left immediately.  Prior to going to Iraq he used to go to sleep early and wake early.  Now, he woke almost every morning between 1:00 a.m. and 3:00 a.m. and could not return to sleep.  He denied depression, but stated "there is a sadness."  He was having trouble transitioning to civilian mode.  The Veteran admitted he had been irritable with his family, he woke at night thinking about routes in Iraq, and he got very upset with his daughter's driving.  He had recurrent and intrusive recollections of the event in service, intense psychological and physiological reactivity on exposure to internal or external cues that resembled an aspect of the traumatic event, avoidance behavior, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, difficulty falling of staying asleep, irritability or outbursts of anger, hypervigilance, difficulty concentrating, and exaggerated startle response.  He was married with two children.  On mental status examination, he was neatly groomed.  He had normal speech.  Affect was anxious and tense, with no abnormality in abstract thought, no suicidal or homicidal ideation.  He was alert and oriented.  Judgment was grossly intact and insight was present.  The diagnostic impression was adjustment disorder versus PTSD with a current GAF score of 50.  The examiner noted that the Veteran was having severe difficulties making the adjustment to civilian life and it was causing him problems in social interactions and with his family relationships.  

April and August 2006 VA mental health records show that the Veteran was sleeping better once he fell asleep, but was still taking a long time to fall asleep.  He said his wife complained that he was too agitated.  He admitted that he wanted everything quick, precise and to the point, and anything else irritated him.  He normally chaperoned every prom, but after Iraq, he could not tolerate it.  His memory was not normal and he has difficulty expressing moods and indicates his patience is not what it once was.  He was having problems with concentration and forgetfulness.  The Veteran stated he felt best when he was by himself and was surprised to find he felt more relaxed at drill then at home.  He stated he was not disturbed by the possibility of going overseas again, but became tearful when talking about PTSD symptoms.  He was taking medication for mood and hyperarousal.  On mental status examination he was neatly groomed, speech was normal, mood was described as "so-so," affect was anxious and tense, and thought process was linear.  He did not have suicidal or homicidal ideations.  Judgment was grossly intact and insight was present.  The diagnosis was PTSD.  

In a July 2007 correspondence, the Veteran asserted that his depression had increased, his short term memory was very bad, and that those problems were beginning to impact his job performance as a teacher.  He had to have help with paperwork, because he could not concentrate, and help with keeping track of different things at work.  He was by himself 75 percent or more of the time, and he thought about things that happened in Iraq.  While driving, he sometimes found himself at a point of road rage.  Sometimes being around loud noises made him very nervous and irritated. 

A September 2007 VA PTSD examination report shows that the Veteran was prescribed anti-depressant and anti-anxiety medication and was receiving treatment for PTSD at VA.  The Veteran has been married for twenty seven years and describes a distant relationship with his spouse.  He had occasional social relationships, activities, and leisure pursuits.  He had no history of suicide attempts or violence.  His current psychosocial functional status was impaired.  The Veteran presented clean and neatly groomed, with clear speech.  Affect was normal and mood was good.  He was oriented to time, place, and person.  Thought process and content were unremarkable.  There were no delusions or hallucinations.  He understood the outcome of behavior and had insight in that he understood he had a problem.  He had sleep impairment that interfered with daily activities.  He had two hours of sleep per night, which caused exhaustion and interfered with daytime activities.  The Veteran did not have panic attacks, obsessive/ritualistic behavior, or homicidal or suicidal thoughts.  He had good impulse control and no episodes of violence.  His recent and immediate memory were mildly impaired.  The examiner noted that frequent exhaustion caused occasional impairment in recent and immediate memory tasks.  Symptoms included recurrent and intrusive distressing recollections of the event, intense psychological distress and physiological reactivity at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, avoidance behavior, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, difficulty falling or staying asleep, hypervigilance, and exaggerated startle response.  The disturbances caused clinically significant distress or impairment in social, occupational, or other important areas of function.  The Veteran had frequent, chronic, moderate symptoms of PTSD with no periods of remission since his return from Iraq. The Veteran was employed full time as a school teacher.  He was diagnosed with PTSD, chronic, moderate and assigned a GAF score of 60.  The examiner commented that he has moderate social and occupational impairment due to PTSD.  He has reduced reliability and productivity due to PTSD symptoms.   

A February 2008 VA mental health record shows that the Veteran expressed major concern over short term memory problems, and forgetting routine things like whether he took his medications and setting his emergency brake on his vehicle, which resulted in a minor accident.  He was fine while at National Guard Camp and he was doing pretty well at work overall.  He definitely felt better when he had something to do.  He reported some strain in his marital relationship.  He lived with his wife.  He was very isolative, despite being married and attending church.  The Veteran only felt emotionally supported by other soldiers who were in the Guard with him.  On mental status examination he was neatly groomed, normal speech, and mood was "good at times, sometimes it's not, it depends on what is going on."  His affect was anxious and tense.  He reported that the distance in his marriage continued and that they did not communicate the way they did before he went to Iraq.  He felt most at ease when he was at Guard drill.  The Veteran denied homicidal ideation and any thoughts of harming himself.  Judgment was grossly intact and insight was present.  The diagnosis was PTSD, symptomatic, but stable.

A June 2008 VA suicide risk assessment shows that the Veteran adamantly denied suicidal ideation, intent, or plan.  He was hopeful and future-oriented and motivated to improve his psychological state.  Testing revealed depressive symptoms in the moderate range of depression.  He had a positive relationship with his daughter, but had some level of strain in his relationship with his wife.  

In a June 2008 correspondence, the Veteran asserted that he occasionally woke early and was lost or confused.  His short term memory had gotten worse and he had very little patience.  He described having problems with concentration and that he got irritated quickly.  Feelings of love and "soft emotion" were gone.  He kept to himself a lot, unless he was around military personal.  Loud noise bursts "gives me the creeps."   

A September 2008 VA mental health record notes that the Veteran's affect was anxious, tense, and depressed.  He described his mood as having "some good days, some bad days, let's leave it like that."  The Veteran admitted he found himself getting more and more secluded.  He stated that his only enjoyment was when he went to work or when he went to a military activity or if something happened where there was a need for action.  His family did not get on his nerves unless there were things around the house that needed to be done.  His short term memory seemed to be getting worse.  He was oriented times three, with judgment intact and insight present.  He admitted to an episode of dangerous behavior, where he was driving and his wife and daughter were laughing at him.  He stopped the car in front of oncoming traffic and when he moved it, he asked them if they thought that was funny too.  He noted that he never felt he was putting them in real danger.   

A March 2009 VA mental health record shows that the Veteran stated he was doing pretty well.  He was neatly groomed, cooperative with normal speech, mood was "irritable," affect was appropriate, no perceptual disturbances, judgment was intact, and insight was present.  He denied feeling hopeless or having suicidal thoughts.  

In a July 2009 correspondence, the Veteran stated that his life was sad and difficult.  He forgot to do things or complete a task once started.  He had to rely on others to complete his tasks, both at home and at work.  He was easily distressed or irritable.  The Veteran stated that he had a difficult time establishing and maintaining effective work and social relationships.  When in social gatherings, he usually stood or sat in the background, noting that his wife went to most events by herself.  He got very little sleep.  When awake, he daydreamed about dying.  He was somewhat depressed.  

A January 2013 VA mental health physician record shows that the Veteran was having a hard time getting to sleep.  He had nightmares and woke feeling fearful that he was being held at gunpoint.  Consequently, he had to take off from his job as a teacher.  He denied suicidal or homicidal ideations.  On mental status examination, the Veteran was neatly groomed and cooperative, with normal speech.  Mood was anxious.  Affect was appropriate and anxious.  Thought process was goal-directed.  He denied perceptual disturbances.  Judgment was intact and insight was present.  He did not feel hopeless about the present or future and had not had any thoughts or plans or suicide attempts.  The diagnosis was PTSD and a GAF score of 65 was assigned. 

An April 2013 VA mental health physician record shows that the Veteran stated his mood was fair and he was still having difficulty with sleep.  He denied suicidal or homicidal ideations or symptoms of psychosis.  On mental status examination, the Veteran was neatly groomed and cooperative, with normal speech.  Mood was fair.  Affect was appropriate.  Thought process was goal-directed.  He denied perceptual disturbances.  Judgment was intact and insight was present.  He did not feel hopeless about the present or future and had not had any thoughts or plans or suicide attempts.  The diagnosis was PTSD and a GAF score of 60 was assigned. 

A December 2013 VA PTSD examination report shows that the examiner found that the Veteran has occupational and social impairment with reduced reliability and productivity due to PTSD.  The Veteran was married.  He had limited activities and no leisure pursuits.  Symptoms included recurrent and intrusive distressing memories and dreams, avoidance behaviors, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior and angry outburst, hypervigilance, exaggerated startle response, problems with concentration, sleep disturbance, depressed mood, anxiety, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The examiner observed that the Veteran was dressed casually.  He appeared agitated and restless, but was friendly and cooperative.  Current GAF assigned was 60.  He remained employed on a full time basis as a school teacher.  

In a May 2014 letter, a colleague noted she had known the Veteran prior to his tour in Iraq.  Since his return, he had become increasingly forgetful and easily distracted.  She often helped him complete his tasks on time and constantly reminded him of what was due.  She also stated that he was very impatient and tended to stay to himself.  

A November 2014 VA medication management record notes that the Veteran's mood was fair, sleep was poor, and appetite was good.  

A December 2014 VA PTSD examination report shows that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  Since his last examination, he had remained married and was a public school teacher.  Symptoms included recurrent and intrusive distressing memories and dreams, dissociative reactions (such as flashbacks), avoidance behaviors, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior and angry outbursts, hypervigilance, problems with concentration, sleep disturbance, chronic sleep impairment, depressed mood, anxiety, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.   The Veteran was cooperative, casually attired and maintained good eye contact with the examiner.  The examiner noted that there was no current, medical evidence that indicated an increase in the severity of the Veteran's PTSD.  The examiner noted that the Veteran received very minimal PTSD treatment.  

The Board has considered all the evidence of record in light of the rating criteria, and finds that by resolving all reasonable doubt in favor of the Veteran, that, collectively, his symptoms associated with his service-connected PTSD more nearly approximate the criteria for a higher initial 50 percent rating from the date of service connection.  38 C.F.R. § 4.7 (2015).  In granting an initial 50 percent rating, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board finds that the since the August 23, 2006, effective date of the grant of service connection, the Veteran's service-connected psychiatric disability is manifested by sleep impairment, nightmares and dreams, irritability, impaired memory and concentration, irritability and angry outbursts, social isolation, feelings of detachment from others, markedly diminished interest in activities, hypervigilance, exaggerated startle response, and anxiety.  The Veteran has family that he socializes with, was employed as a school teacher, and thought processes were goal oriented.  Collectively, the Board finds that symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent disability rating. 

The Board also notes that the Veteran has not been found to have obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); or an inability to establish and maintain effective relationships or more severe symptomatology such as to warrant at least the next higher 70 percent rating during the time for which service connection has been established.  The evidence of record does not show symptoms with deficiencies in most areas.  The Veteran has remained employed as a public school teacher, with some assistance from colleagues.  Symptomatology commensurate with a 100 percent schedular rating, demonstrating total occupational and social impairment, is also not shown.  The evidence does not show total occupation and social impairment.  The Veteran remains employed and married.

Furthermore, while the Veteran's reports of irritability, quick temper, and some social isolation suggests some difficulty in establishing and maintain effective work and social relationships, it is not productive of the complete inability to do so and thus is not otherwise indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher rating of 70 percent.  Bowling v. Principi, 15 Vet. App. 1 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  In fact, the Board notes that the Veteran has reported relationships with his spouse, daughter, and other service members.  Further, he was actively employed as a school teacher, which would not be expected in someone with more severe deficiencies in social impairment, with deficiencies in most areas, or with total occupation and social impairment. Therefore, the Board finds that the preponderance of the evidence is against a finding of a greater level of occupational or social impairment.

In addition to the absence of most of the symptoms listed as characteristic of occupational and social impairment with deficiencies in most areas (criteria for a 70 percent rating), the Board also notes that none of the assigned GAF scores, alone, support the assignment of any higher rating.

The Veteran has been assigned GAF scores ranging from 50 to 65.  According to DSM-IV, GAF scores ranging between 61 and 70 denote mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores between 51 and 60 denote moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e. g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  The Board reiterates, that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue. Rather, they must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a)(2015).  In this case, the extent and severity of the Veteran's actual PTSD symptoms reported or during the entire appeal period are suggestive of occupational and social impairment with reduced reliability and productivity, contemplated in the higher, 50 percent rating for psychiatric disabilities, regardless of the GAF scores.  While the assignment of a GAF score of 65 in a January 2013 VA examination report would suggest that a lower 30 percent rating may be warranted or the GAF score of a 50 in an August 2005 VA mental health record would suggest a higher 70 percent rating may be warranted, the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and the narrative description is more persuasive than an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a) (2015).

In reaching the above conclusions, the Board has considered the Veteran's statements and those from family members and colleagues regarding the severity of his psychiatric symptoms.  As lay persons, they are competent to report on factual matters of which they have first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362   (2005).  Thus, even with consideration of the Veteran's statements as well as those from family members and colleagues, along with the VA mental health records and examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with reduced reliability and productivity.

In summary, the symptoms provide a basis for assigning a higher initial 50 percent rating, but not higher, for PTSD since the August 23, 2006, effective date of service connection.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 50 percent.  38 U.S.C.A. § 5107(b)  (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  The diagnostic codes pertaining to range of motion and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  38 C.F.R. §§ 4.40, 4.45 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran's service-connected right knee degenerative joint disease and medial meniscal tear is rated 10 percent disabling pursuant to Diagnostic Codes 5003-5260.  Also, the has been assigned a separate 20 percent rating for limitation of extension of the right knee pursuant to Diagnostic Codes 5003-5261.   Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  Diagnostic Code 5003 pertains to degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Diagnostic Code 5260 pertains to limitation of flexion of the knee. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  Diagnostic Code 5261 pertains to limitation of extension of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Under Diagnostic Code 5003, the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015). 

Under Diagnostic Code 5260, limitation of flexion to 60 degrees warrants a 0 percent rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a 0 percent rating. Limitation of extension to 10 degrees warrants a 10 percent rating. Limitation to 15 degrees warrants a 20 percent rating.  A 30 percent rating requires limitation of extension to 20 degrees.  A 40 percent rating requires limitation of extension to 30 degrees.  A 50 percent rating requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a (2015).

Normal range of extension of the knee is to 0 degrees and normal range of flexion of the knee is to 140 degrees.  38 C.F.R. § 4.71a , Plate II (2015). 

Under Diagnostic Code 5257, for rating recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment. 38 C.F.R. § 4.71a (2015).

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a (2015).  Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a (2015).

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015). It also should be noted that use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015). 

A claimant who has arthritis or limitation of motion, and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg, may be assigned for disability of the same knee. However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004).

A May 2006 private medical record shows that the Veteran was seen for pain about the right knee.  He had an injury last fall and had a MRI that showed a medial meniscal tear.  Examination found that the Veteran had medial joint line tenderness, a positive McMurray's sign, and no instability to varus.  He was assessed with medial meniscal tear and was to be scheduled for an arthroscopy.  In June 2006, he underwent right knee arthroscopy.  A July 2006 physical therapy notes shows that there was little to no swelling present.  Range of motion was 0 to 137 degrees.  Quad strength was 4/5.  An August 2006 private medical record notes that on examination, the Veteran had some patellofemoral crepitance and mild quad weakness.  

A December 2007 private medical record shows that the Veteran recently had pain going down the stairs.  The musculoskeletal system was within normal limits.  He walked and stood normally, without limp or instability.  He had tenderness along the patellofemoral joint, with normal strength.  The assessment was chondromalacia patellae.  

In a June 2008 correspondence, the Veteran asserted that he was receiving treatment for the right knee.  Climbing upward, going down, and prolonged walking caused chronic pain.  He always had discomfort or pain.  On occasion, he took medication for pain and inflammation.

July 2009 private medical records note that an MRI of the right knee  showed that medial and lateral meniscal tears.  He walked and stood normally, without limp or instability.  On examination, he had tenderness medially and laterally, a positive McMurray's, a 1+ effusion and a normal neurovascular examination distally.  He had pain that was constant, sometimes greater than 5/10, and stairs made the pain worse.  He underwent a right knee arthroscopy with medial meniscectomy that same month.

A November 2009 private medical record notes that the Veteran was seen for follow up of an arthroscopy and that he was making slow progress.  On examination, he had some minimal tenderness to palpation.  He had some tenderness along the pes anserine bursa.  He had full range of motion, improving strength, and a normal neurovascular examination distally.   The assessment was pes anserine bursitis, status post arthroscopy of the knee.  The plan was to go back to anti-inflammatory medication.  

A January 2013 private medical record shows that the Veteran complained of dull pain in the right knee that occurred during activities.  His symptoms were aggravated by bending and daily activities.  He walked with a limp.  The Veteran stated that his pain was 6 on a scale of 1 to 10.  On examination, his gait was antalgic and he had tenderness of the right knee medial joint line.  Movement was flexion to 135 degrees and extension to 0 degrees.  Muscle strength testing was 5/5, except the patella reflex was 2/4.  He had normal reflexes and distal sensation.  Stability testing was negative.  The examiner noted that the Veteran had a varus deformity of the knee with severe tenderness medially.  He was given an injection into the knee.  The impression was right knee degenerative arthritis.  

In August 2013, private operative reports show that the Veteran underwent a right knee arthroscopy with partial lateral meniscectomy.  The diagnosis was right lateral meniscal tear. 

A December 2013 VA physical therapy examination report shows that the Veteran stated he did not do much physical activity.  Right knee flexion was from 18 to 45 degrees, with pain range from 40 to 45 degrees.  Extension was noted from 45 to 18 degrees.  The Veteran stated he could not perform more than two repetitions due to pain.  

A December 2013 VA knee examination report shows that the Veteran was diagnosed with degenerative joint disease of the right knee and residuals of a right knee medial meniscectomy.  The Veteran complained of continued right knee pain.  The Veteran has had three right knee surgeries and steroid shots to the right knee.  He had been on a permanent profile since March 2013 with the National Guard.  He avoided climbing stairs and took his time if required to climb and held on to the railings.  He was not deployable at present.  He taught at a public high school.  The Veteran reported flare-ups that he described as right knee pain, 8 out of 10 today, brought on by walking more than two blocks.  After resting, the pain was 4 out of 10, moderate.  He took Aleve and Tylenol.  Effect on his occupation was noted that at work, he mostly sat and when he stood, it is for a maximum of 10 to 15 minutes and then the right knee pain was aggravated.  He was forced to sit down.  His walking was limited due to right knee pain, to a maximum one to two blocks.  Right knee swelling was eased by an icepack, which he used one to two times a week.  He used a cold spray on the right knee for pain after mowing the lawn on a riding lawn mower.  Also, he got right knee stiffness while sitting for a long time on his riding lawn mower  He used a right knee brace off and on depending on physical activity.  Range of motion testing found flexion to 45 degrees, with painful motion beginning at 15 degrees.  Extension was to 15 degrees, with painful motion.   The Veteran was unable to perform repetitive-use testing with three repetitions due to moderate severe pain in the right knee joint.  He had functional loss and/or impairment of the knee and the contributing factors were less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting standing, and weight-bearing, and limping to avoid weight bearing on right leg due to pain.  He had tenderness or pain to palpation for joint line or soft tissues of the right knee.  Muscle strength testing was 3/5 on flexion and extension.  Stability testing was normal and there was no evidence or history of recurrent patellar subluxation or dislocation.  

The Veteran had a meniscus or semilunar cartilage condition, noted as a meniscal tear with a medial meniscectomy in August 2013.  He had residual painful and weakened range of motion of the right knee, constant pain, and a limping gait due to the meniscectomy.  He had scars, but they were not painful or unstable and were not a total of greater than 39 square centimeters.  He occasionally used a brace and used a TENS unit twice a week for fifteen minutes.  There was x-ray evidence of right knee arthritis.  His right knee disability impacted his ability to work in that as a civilian math teacher he had been trying to do his work sitting down.  His mobility was limited.  His ability to stand and walk was difficult.  He had a permanent duty limitation profile in the Guard, no running, push-ups, and sit-ups, and he was not deployable.  

A June 2014 private medical record shows that the Veteran was seen with complaints of a history of dull pain in the right knee and arthroscopic surgery with medial meniscectomy performed on August 6, 2013.  His symptoms were aggravated by bending and daily activities.  The symptoms were relieved by ice.  He walked with a limp and stated his pain was 4 on a 1 to 10 scale.  Review of systems noted that the Veteran had a history of joint pain, stiffness, and muscular pain.  On examination, the Veteran walked with a normal, non-antalgic heel to toe gait.  He has mild swelling, no effusion, alignment was normal, and there was tenderness at the medial joint line.  Range of motion testing found flexion to 135 degrees and extension to 0 degrees.  The examiner described range of motion as normal painful active range of motion.  Stability testing was negative.  The impression was right knee degenerative arthritis and derangement of the anterior lateral meniscus, and right joint pain of the lower leg.  The plan was to give the Veteran an injection for the right knee and to continue his regular activities as tolerated.  

A December 2014 VA knee examination report shows that the Veteran is diagnosed with right knee degenerative arthritis.  The Veteran stated that his right knee was weak.  He had pain with ascending and descending stairs, and pain with bending.  He described the pain as constant and dull.  He had functional loss of impairment described by the Veteran as pain with bending.   Right knee range of motion testing found flexion to 70 degrees and extension to 0 degrees.  The examiner noted those were abnormal or outside of the range of normal and that was due to decreased motion due to pain on flexion.  The pain noted on examination caused functional loss.  After repetitive-use testing there was not additional loss of range of motion and he did not have pain, weakness, fatigability, or incoordination with repeated use.  The Veteran did not report flare-ups.  The examiner stated that he was unable to opine in regards to additional functional loss due to pain, weakness, fatigue, or incoordination as the Veteran was not experiencing flare-up during examination and the examiner had no objective knowledge of flare ups outside of the examination.  Muscle strength testing was 5/5, or normal strength.  There was no ankylosis.  No joint instability was objectively demonstrated on examination.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  The Veteran had a meniscus or semilunar cartilage condition on the right side noted as a meniscal tear that was repaired in 2006, frequent episodes of joint pain, and debridement in 2014.   The Veteran had residual signs and symptoms due to meniscectomy, described as weakness and pain.  He had scars, but none were painful or unstable, had a total area equal to or greater than 39 square centimeters, or were located on the head, face or neck.  Measurement of the scar on the medial aspect of the knee was 0.5 centimeters in length by 0.5 centimeters in width.  The Veteran occasionally used a cane.  The examiner found that the Veteran's right knee disability did not impact his ability to perform any type of occupational task.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for right knee limitation of flexion or in excess of 20 percent for right knee limitation of extension.  

A December 9, 2013, VA examination first showed that the Veteran's right knee was manifested by flexion that was compensable pursuant to Diagnostic Code 5260.  At that time, the Veteran had flexion to 45 degrees, which specifically warrants a 10 percent rating under Diagnostic Code 5260.  However, prior to the December 2013 VA examination, the Veteran had flexion, at worst, to 135 degrees.  Therefore, no more than a 10 percent rating is warranted for the Veteran's right knee disability under Diagnostic Code 5003 prior to that time.  In addition, the December 9, 2013, VA examination provided objective findings that the Veteran's right knee on range of motion testing had extension limited to, at most, 18 degrees.  Pursuant to the criteria for rating limitation of extension, no more than a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).  The evidence does not show a greater limitation of extension or flexion that would warrant any higher rating.

An April 2014 rating decision indicated that it was granting service connection and assigning a 20 percent disability rating for right knee extension, effective December 9, 2013, the date of the VA examination showing compensable limitation of motion, based on limitation of extension.  However, the effect of the April 2014 rating decision that stated it was granting service connection and assigning a 20 percent rating for right knee extension was to assign two disability ratings for the right knee based on limitation of flexion and extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5261 (2015).

In this case, those remain the highest ratings warranted for consideration of any limitation of motion, even considering functional loss due to pain and other factors. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board is aware of the Veteran's complaints of pain, stiffness, and weakness those symptoms are not shown by competent, objective evidence to be so disabling as to warrant the next higher 20 percent rating for limitation of flexion under diagnostic code 5260 or a 30 percent rating for limitation of extension under diagnostic code 5261.  In this case, there is no objective, quantifiable evidence of additional range of motion loss due to pain on use, as alleged by the Veteran, that would equate to functional limitation to the extent that higher ratings were warranted under Diagnostic Code 5260 and/or Diagnostic Code 5261.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).

In addition, the Board has considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's service-connected right knee disability during the appeal period.  As his right knee disability does not result in ankylosis, instability, impairment of the tibia and fibula, or genu recurvatum, Diagnostic Codes 5256, 5257, 5262, and 5263 are not for application.  However, the Board finds that the evidence is at least in equipoise as to whether a separate rating is warranted under Diagnostic Code 5258, which contemplates cartilage, semilunar, dislocated, with frequent episodes of locking pain and effusion into the joint.  The Veteran underwent a meniscectomy in 2009 and in 2013, and his knee has remained symptomatic since the surgeries.  He has consistently complained of pain and the objective findings reveal sufficient additional objective findings and symptoms of pain and weakened movement which may be attributable, at least in part, to the documented surgical repairs of semilunar cartilage in the right knee, and are separate symptomatology from the limitation of motion for which the ratings for his service connected right knee disability have been assigned.  That pain is shown due to effusion.

The Board further notes that, while a 10 percent rating under Diagnostic Code 5259 is provided for a symptomatic knee after removal of the semilunar cartilage, a separate 10 percent under that code in addition to the 20 percent assigned herein under Diagnostic Code 5258 would clearly constitute pyramiding.  The language of Diagnostic Code 5259 is broad and covers any symptoms associated with the removal of the semilunar cartilage.  Therefore, having awarded a 20 percent rating under Diagnostic Code 5258, the Board concludes that also assigning a separate disability rating under either Diagnostic 5259 would violate 38 C.F.R. § 4.14  and the rule against pyramiding.  38 C.F.R. § 4.14(2015) (rating the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability); Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board has also considered whether a separate rating is available for the scar on the Veteran's right knee.  The Board notes amendments were recently made to the rating criteria for skin, effective October 23, 2008.  However, because the Veteran's claim was pending before October 23, 2008, and no request was made for consideration of these issues under the revised criteria, a compensable rating for a scar will only be considered under the rating criteria in effect prior to October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2008).

A compensable rating under Diagnostic Code 7801, which rates impairment for scars other than the head, face, or neck scar requires that the scar be deep or cause limitation of motion and exceeds 6 square inches (39 square centimeters).  The Veteran's scar does not meet the criteria for that rating.  A compensable rating under Diagnostic Code 7802 for superficial scars that do not cause limitation of motion requires that the scar cover an area of 144 square inches (929 square centimeters), which has not been shown. Scars that are unstable warrant a 10 percent rating under Diagnostic Code 7803. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  The Veteran's scar has not been shown to be unstable, rendering Diagnostic Code 7803 inapplicable.  The scar was not painful on examination.  Therefore, Diagnostic Code 7804 is also inapplicable.  Lastly, no limitation of function of affected part due to the scar has been shown.  So, a rating pursuant to Diagnostic Code 7805 is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).

Extraschedular Consideration

In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Rating Schedule reasonably describe a Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to make the disability ratings for PTSD or right knee disabilities inadequate.  When comparing the disability picture of the service-connected PTSD and right knee disabilities with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings for his PTSD and right knee disabilities on appeal.  The criteria for the disability ratings describe the Veteran's disability level and symptomatology.  In addition, the evidence does not show frequent hospitalization or marked interference with employment.  Therefore, the currently assigned schedular ratings are adequate and no referral is required. 

Moreover, although the Veteran has submitted evidence of medical disabilities, and made a claim for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected PTSD or right knee disabilities.   Indeed, the Veteran has been shown to be employed throughout this appeal.  The issue of entitlement to a total disability rating based on individual unemployability due to the service-connected PTSD and right knee disabilities has, therefore, not been raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial 50 percent rating, but not higher, for PTSD, from the August 23, 2006, effective date of service connection, is granted.
.
A rating in excess of 10 percent for right knee degenerative joint disease with limitation of flexion, is denied. 

An initial rating in excess of 20 percent for limitation of extension of the right knee is denied.

A separate 20 percent rating for dislocated semilunar cartilage of the right knee is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
 

Department of Veterans Affairs


